PER CURIAM.
Paragraph L of the Amended Final Judgment Dissolving Marriage provides, inter alia, that the parties shall own the marital home as tenants in common; that the wife shall for a prescribed period have exclusive use and possession of the home and be responsible to make the mortgage and maintenance payments thereon; and that “[u]pon the ultimate sale of the marital home the wife shall be entitled from the proceeds thereof to credit for one half of all mortgage payments and maintenance payments made by her.” The husband concedes that consistent with the prevailing law on the subject, see, e.g., Price v. Price, 389 So.2d 666 (Fla.3d DCA 1980), the intent of the judgment is that this credit is to be assessed against the husband’s share in the proceeds of the sale of the house. With that clarification, the judgment is
Affirmed.